Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 are canceled. Claims 12-21 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the extrusion."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the heat."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the mold cavity side."  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the sense."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the open or closed blow-molding tool."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the measured value."  There is insufficient antecedent basis for this limitation in the claim.
The phrase “in the sense of regulating between extrusion cycles” renders claim 12 indefinite because it is unclear whether the regulation is between extrusion cycles, or by including the phrase “in the sense of” regulation may occur during extrusion cycles or at some other time.
Claim 13 recites the limitation "the molding of the intermediate products."  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the mounting."  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 15 recites the limitation "the shell-like intermediate product" (singular).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Regarding claim 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Regarding claim 18, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 20, the phrase "possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 21 recites the limitation "the process."  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the event."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Gunther et al. (WO 2009/003662; page references to attached English language translation).
Claim 12: Gunther et al. discloses a method for producing hollow bodies made of plastics by blow molding using a blow-molding tool (page 2), including extruding preforms from thermoplastics 
Claim 13: Gunther et al. discloses the intermediate product being joined together to a closed hollow body, wherein the measurement (page 6; “In the working cycle of a blow molding plant, pairs of sheet-like preforms 1, 1 'are produced, which exit from slot dies 2 and are joined in the thermoplasticized state in the blow molding plant along a squeezing seam formed by closing a blow 
Claim 15: Gunther et al. discloses the shell-like intermediate products being fixed within the blow-molding tool during the measurement (page 6; “The sheet-like preforms are supported under vacuum and / or with blown air and introduced into the blow mold of the blow molding. Before closing the blow mold inserts can be positioned between the sheet preforms. These can be introduced into the cavity of a carrier or into a preform preformed in a blow mold half.”).
Claims 16 and 18: Gunther et al. discloses the measurement being carried out as an optical measurement with optical sensors (page 4; photoelectric sensors).
Claim 17: Gunther et al. discloses the measurement being carried out by a sensor installed on a tool divider of the blow-molding tool at at least one measuring point (page 5; “Preferably, the wall thickness of the hollow body is measured by suitable sensors already in the blow mold.”).
Claim 19: Gunther et al. discloses the wall thickness control causes a nozzle gap adjustment on an extrusion head (page 4; “For example, if the preforms have thick-walled and thin-walled sections which extend over a large length of the preform, this can lead to skewing or at least an uneven lower edge of the preforms. This is due to the fact that thick-walled preform sections pre-run and run after preform sections, which are extruded with a smaller die gap. The described effect can be at least partly compensated for by adjusting an inverse profile of the nozzle gap during the extrusion of preform sections.”).
Claim 20: Gunther et al. discloses an initial position setting of the measuring device is provided (page 5; “Preferably, the wall thickness of the hollow body is measured by suitable sensors already in the blow mold.”).
Claim 21: Gunther et al. discloses the shell-like intermediate products are discharged from the process by a given amount in an event of a discrepancy between the actual value and the target value (pages 3-4; “In the case of deviations in the synchronous behavior, a suitable adaptation of a wall thickness program controlling the preform extrusion can also be carried out in the above-described methods for correcting the synchronization of the preforms. By adapting the wall thickness program, the wall thickness of the preforms is changed to preform sections which form waste slugs during the blow molding.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (WO 2009/003662; page references to attached English language translation), as applied to claim 12 above, in view of Rohde et al. (US 2006/0141184).
Gunther et al. is silent as to joining a built-in part to the intermediate products. However, Rohde et al. discloses a method for producing hollow bodies made of plastics by blow molding using a blow-molding tool (abstract), including extruding preforms from thermoplastics (¶ 67). The method includes a wall thickness control of the preforms (¶ 91), wherein the preforms are placed as sheet-like plasticized preforms in an open blow-molding tool and are first formed into shell-like intermediate products within the blow-molding tool using a heat of plasticization from the extrusion (¶ 26 ), wherein a measurement of the wall thickness of the intermediate products is carried out  (¶ 48), and a built-in part is joined to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LARRY W THROWER/               Primary Examiner, Art Unit 1754